Citation Nr: 9907650	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 determination by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse had no recognized military service with 
the Armed Forces of the United States.

In November 1998, the RO noted that the record indicated that 
the appellant may be seeking to appoint A.C.B. to act as her 
representative in issues before the VA and notified her that, 
before her records could be sent to the Board, the matter of 
representation must be clarified.  The RO further advised the 
appellant of the specific requirements for designating a 
power of attorney and informed her that, in lieu of a power 
of attorney for an individual, she may want to consider 
representation by a veterans service organization and 
enclosed VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  

In response thereto, the appellant submitted VA Form 21-22, 
executed in November 1998, designating A.C.B. as her 
representative as well as an undated Special Power of 
Attorney letter appointing A.C.B.  

In December 1998, the RO notified the appellant that her 
appointment of A.C.B. to act as her representative was 
incomplete, requested that she furnish another executed power 
of attorney which fully complied with the requirements of 
designating such representation, and stated that such 
executed power of attorney must be received at the RO on or 
before January 4, 1999.  She was further notified that, in 
the event the requested power of attorney was not received 
within the specified time period, it would be assumed that 
she did not want representation in her appeal to the Board 
and her appeal would be certified to the Board for a 
decision.

Inasmuch as the appellant has not responded to the December 
1998 letter from the RO, she has not designated a recognized 
organization, attorney, agent or other person properly 
authorized to represent her.  See 38 C.F.R. §§ 20.600-20.607 
(1998).  As such, the appellant is not represented and 
additional development in this regard is not warranted.


FINDING OF FACT

The evidence does not demonstrate that the appellant's 
deceased husband served as a recognized guerrilla or had 
qualifying service in the Philippine Commonwealth Army in the 
service of United States Armed Forces.


CONCLUSION OF LAW

The threshold requirement for eligibility for VA benefits is 
not met.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The issue presented in this case is one of status -- that is, 
whether the appellant's spouse was a "veteran" as that term 
is defined by statute.  A "veteran" is defined as a "person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(1998).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  See, 38 C.F.R. § 3.8 (1998).  
However, such service is deemed to be "active service" only 
when certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one 
of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or 3.9(d) 
(guerrilla service).  The "Armed Forces" is defined as 
including only "the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve 
components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

In April 1949, the RO requested information pertinent to the 
service of the appellant's spouse from the United States 
Army.  In August 1949, the service department responded that 
the appellant's spouse had no recognized guerrilla service.  

In August 1950, VA determined that a redetermination of 
service should be made 44.

In May 1951, the service department performed a 
redetermination of the service provided by the appellant's 
spouse and reached the conclusion that the "[s]ubject 
individual has no recognized guerrilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United Sates."

An Acknowledgment from the Republic of the Philippines, 
Department of Finance, Bureau of the Treasury, shows that the 
application for the "right to recognition to salaries and 
wages during the enemy or Japanese occupation of the 
Philippines filed by" the administrator of the estate of the 
appellant's spouse "has been duly registered."

Letters from the General Headquarters, Armed Forces of the 
Philippines, the Judge Advocate General's Office, Camp 
Murphy, Quezon City, dated in January 1960, reflect that the 
parents and minor child of the appellant's spouse were 
awarded "redemption" due to the decedent.  

Letters from the Republic of the Philippines, Office of the 
President, Philippine Veterans Administration, to the parents 
of the appellant's spouse state that, "in recognition of the 
military services rendered by the deceased veteran, an award 
of pension has been made to you as the indigent parent/s ... 
."

An August 1972 letter from the Department of the Army, Office 
of the Adjutant General, United States Army Reserve 
Components Personnel and Administration Center, to the 
parents of the appellant's spouse states that any benefit to 
which they "may be entitled would be administered by the 
United States Veterans Administration."  Accordingly, it was 
suggested that they contact the VARO in Manila, Philippines.  
The parents of the appellant's spouse were provided with this 
letter again in April 1975.

A March 1975 Certification from the Republic of the 
Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, states that 
the spouse of the appellant was assigned with "E" Co, 71st 
Inf Regt; on beleaguered status from December 8, 1941, to 
April 9, 1942; POW (prisoner of war) from April 10, 1942, to 
April 30, 1942; missing from May 1, 1942, to October 23, 
1944, and presumed dead on October 23, 1944.  This 
Certification was issued for a second time by the Republic of 
the Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, in January 
1977.

An April 1995 Certification from the General Headquarters, 
Armed Forces of the Philippines, states that the military 
status of the spouse of the appellant was USAFFE (United 
States Armed Forces in the Far East), he was inducted in 
September 1941 and died in October 1944.  Thereafter, this 
Certification contains essentially the same information as 
that which reported in the March 1975 and January 1977 
Certifications from the Republic of the Philippines, 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines.

In May 1997, the appellant requested "VA Form" for her 
application for compensation benefits as dependent widow.  
She further stated that the President of the United States 
had "signed a law recognizing the Filippino veteran of World 
War II to be entitled the benefits in the USVA office ... ."  
Thereafter, in September 1997, the appellant specified that 
the President signed this law on October 20, 1996.

In July 1998, the General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General, certified 
essentially the same information as that which had been 
certified by the Republic of the Philippines, Department of 
National Defense, General Headquarters, Armed Forces of the 
Philippines, in March 1975 and January 1977, and by the 
General Headquarters, Armed Forces of the Philippines, in 
April 1995.

In a July 1998 letter to the RO, the appellant stated that 
she was entitled to the benefits of Equity Act under HR.836" 
which the President signed on October 20, 1996.

To summarize, acceptable evidence of service must consist of 
either a certification by the service department or of 
certain, specified official documents issued by the service 
department.  38 C.F.R. § 3.203(1998).  In this case, the 
Board must conclude that the appellant's spouse did not have 
active or recognized military service.  In May 1951, the 
service department certified that the appellant's spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As stated above, the Court has 
held that a service department determination as to an 
individual's service shall be binding on the VA unless a 
reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  No evidence has been submitted which creates a 
reasonable basis for questioning the certification by the 
service department or for again asking the service department 
to verify military service.  The appellant has not submitted 
any information different from that which was submitted to 
the service department that would warrant a request for re-
certification under Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

In this case, the Board acknowledges the appellant's 
Philippine certifications.  However, the Board emphasizes 
that the evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203.  Specifically, the Philippine documents 
were not issued by the United States service department or 
substantiated by documents issued by the service department.  
Therefore, the Philippine certifications cannot establish 
eligibility to VA benefits.  Id.

The Board notes that there is no obligation or duty to 
determine whether the appellant's claim is well-grounded 
because she has not come forward with evidence to establish 
that her spouse had recognized military service such as to 
qualify as a "veteran" for VA purposes, and therefore, she 
has not attained the status of a claimant.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Further, because she 
has not attained the status of a claimant, the Board notes 
that there is no duty on the part of the VA to assist her in 
developing her claim for entitlement to VA benefits.

Accordingly, given the above adverse finding by the service 
department which is binding on the VA, the Board concludes 
that the appellant's spouse did not have active or recognized 
military service, and therefore, is not considered to be a 
"veteran" for VA purposes.  Consequently, the appellant has 
not met the threshold requirement for eligibility to receive 
VA benefits.  The claim of entitlement to eligibility for VA 
benefits based on the appellant's deceased husband's military 
service lacks legal merit and must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered the 
contentions of the appellant that she is entitled to VA 
benefits under the provisions of the "Filipino Veterans 
Equity Act."  It is noted that legislation was introduced in 
the U.S. House of Representatives in 1998, H.R. 836 (The 
Filipino Veterans Equity Act), a bill to amend title 38 of 
the United States Code to deem certain service in the 
organized military forces of the Government of the 
Commonwealth of the Philippines and the Philippine Scouts to 
have been "active service" for purposes of eligibility for 
VA benefits.  See 144 Cong. Rec. H668 (Feb. 26, 1998).  A 
companion bill, S. 623, was introduced in the U.S. Senate in 
1998.  Id. at S3419.  However, this proposed legislation has 
neither been enacted nor signed into law and cannot serve as 
a basis upon which to grant the benefit sought.  
Additionally, inasmuch as the appellant's deceased husband is 
not shown to have had recognized guerrilla or qualifying 
service in the Philippine Commonwealth Army in the service of 
the United States Armed Forces, the proposed changes in the 
law, if eventually enacted, might not not be applicable.  The 
Board is bound by applicable statutes, regulations of the 
Department, and precedent opinions of the VA General Counsel, 
as well as precedent opinions of courts of competent 
jurisdiction.  See 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 19.5 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 
(1991).


ORDER

Entitlement to VA benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

